Loring, J.,
delivered the opinion of the court:
The claimant claims against the United States the net proceeds of twenty-four bales of upland cotton.
And the court find the facts to be, that the petitioner was a merchant in Savannah, in the State of Georgia, and previous to the capture of the city, owned and had in his possession twenty-four bales of upland cotton.
After the capture of the city, and on or about the 6th of January, 1865, an order having been made by the military authorities for all persons owning cotton to report the same, the petitioner reported his cotton, according to the order, and it was taken possession of by the military authorities, and afterward sold by the United States, and the net proceeds, amounting to *587four thousand aud eight dollars, paid into the Treasury of the United States.
The evidence shows that the petitioner purchased the cotton in 1862; and it was stored by him in his warehouse and marked with his name, and taken from his warehouse by the United States on January 25,1865.
He was of northern birth and a loyal citizen, and never gave voluntary aid or comfort to the rebellion. He was forced into a company of the State militia, which was organized for local protection, and served there unwillingly. '
And on these facts the court find that the petitioner is entitled to judgment against the United States for the said net proceeds of said twenty-four bales of cotton, amounting to the sum •of four thousand five hundred and seventy dollars and thirty-two cents ($4,570 32.)